UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


NO . 98-2373

ALFRED P. SANTORO ,                                           APPELLANT ,

    v.

ANTHONY J. PRINCIPI,
SECRETARY OF VETERANS AFFAIRS,                                APPELLEE.


            Before KRAMER, Chief Judge, and FARLEY and STEINBERG, Judges.

                                            ORDER

           On May 30, 2000, the Court dismissed this appeal for lack of jurisdiction. Judgment was
entered on June 28, 2000. On December 20, 2001, the United States Court of Appeals for the
Federal Circuit (Federal Circuit) reversed this Court’s decision on the ground that a Notice of Appeal
addressed to the Court with an incorrect zip code was, nonetheless, "properly addressed to the Court"
for purposes of 38 U.S.C. § 7266(a)(3)(B) (now § 7266(c)(2), as redesignated by § 507(b)(3) of the
Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, § 507(b)(3), 115 Stat.
976, 997 (2001)). Santoro v. Principi, 274 F.3d 1366, 1367 (Fed. Cir. 2001). The Federal Circuit
issued its mandate on February 11, 2002.

           On consideration of the foregoing, it is

           ORDERED that the appeal is reinstated. It is further

           ORDERED that, not later than 30 days after the date of this order, the Secretary file with
the Clerk and serve on the appellant the designation of the record on appeal in accordance with Rule
10(a) of the Court's Rules of Practice and Procedure. It is further

           ORDERED that the appeal is returned to the single judge for disposition.

DATED: March 6, 2002                                          PER CURIAM.